On December 15, 1999, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with eight (8) years suspended; and Count II: Ten (10) years in the Montana State Prison, with eight (8) years suspended, to run consecutively to the sentence imposed in Count I.
On March 3, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Tom Kragh. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to the following: Count I: Ten (10) year commitment to the Department of Corrections, with eight (8) years suspended; and Count II: Ten (10) year commitment to the Department of Corrections, with eight (8) years suspended, to run consecutively to the sentence imposed in Count I. The Board *4recommends that the defendant be considered for placement in a prerelease center. The Board further agrees and directs that during the first five years that the defendant is paroled or on probation that he not enter Lake County for any reason.
DATED this 28th day of March, 2000.
The reasons for the amended sentence are that the Division is of the opinion that the Defendant does not require the level of security provided at the State Prison. The Division is of the further opinion that exclusion of the offender from Lake County when he is placed on probation will assist the recovery of the victims.
Done in open Court this 3rd day of March, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.